Case:12-13815-TBM Doc#:725-1 Filed:09/22/21              Entered:09/22/21 13:27:39 Page1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 In re:                                      )
                                             )
 UNITED WESTERN BANCORP, INC.,               )       Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                             )       Chapter 7
                                             )
                              Debtor.        )


               ORDER GRANTING MOTION FOR ORDER APPROVING
             ABANDONMENT OF ASSETS PURSUANT TO 11 U.S.C. §554(a)


         THE COURT, having examined the Motion for Order Approving Abandonment of Assets
 Pursuant to 11 U.S.C. §554(a) (the “Motion to Abandon Assets” or “Motion”) filed by Simon E.
 Rodriguez, chapter 7 trustee, and the Court, being advised in the premises and finding good cause
 to grant the Motion to Abandon Asset, hereby

        ORDERS that the Motion to Abandon Assets is GRANTED. Pursuant to 11 U.S.C. 554(a),
 United Western Bancorp Inc.’s (“UWBI’s”) ownership of the Schedule B Assets and Tax Return
 Assets, described below, is deemed abandoned pursuant to 11 U.S.C. §554(a) and the estate’s
 ownership of the following assets is terminated.

               a. The following assets listed in UWBI’s Amended Schedule B filed in this Case
                  (collectively, the “Schedule B Assets”):

                       i. Stock representing 100% ownership of Equi-Mor Holdings, Inc.;

                       ii. Common equity representing approximately 100% ownership of Matrix
                           Bancorp Capital Trust II;

                      iii. Common equity representing approximately 100% ownership of Matrix
                           Bancorp Capital Trust VI;

                      iv. Common equity representing approximately 100% ownership of Matrix
                          Bancorp Capital Trust VIII;

                       v. Stock representing 100% ownership of Matrix Bancorp Trading, Inc.;

                      vi. Stock representing 100% ownership of The Vintage Group, Inc.;



 3570409.1
 3570409.1
Case:12-13815-TBM Doc#:725-1 Filed:09/22/21                           Entered:09/22/21 13:27:39 Page2 of 3




                            vii. Stock representing 100% ownership of United Western Administrative
                                 Services, Inc.;

                           viii. Stock representing 100% ownership of UW Asset Corp.;

                             ix. Member interest representing approximately 44% ownership of UWBK
                                 Colorado Fund, LLC.;

                              x. Stock representing 100% ownership of UWBK Management Fund, Inc.;

                             xi. Stock representing 100% ownership of UWT, Inc.

                     b. The following assets or subsidiary entities listed in the UWBI Consolidated
                        U.S. Tax Returns for 2020 and/or earlier (collectively, the “Tax Return
                        Assets”)1:

                              i. Equi-Mor Holdings, Inc.;

                             ii. UW Asset Corporation;

                             iii. Matrix Bancorp Trading;

                             iv. Matrix Funding Corporation;

                              v. UW Investment Services, Inc.

                             vi. UW Trust

                            vii. UWBK Fund Management, Inc.

                           viii. United Western Administrative Services, Inc.

                             ix. Charter Facilities Funding LLC (100% equity ownership)

                              x. Charter Facilities Funding IV, LLC (0.01%)

                             xi. Charter Facilities Funding 5, LLC (0.01%)




 1
     Some Tax Return Assets are also Schedule B Assets. They are listed again for clarity.

                                                            2
 3570409.1
Case:12-13815-TBM Doc#:725-1 Filed:09/22/21        Entered:09/22/21 13:27:39 Page3 of 3




 DATED this __ day of September, 2021.

                                         BY THE COURT:



                                         Thomas B. McNamara,
                                         United States Bankruptcy Judge




                                           3
 3570409.1
